Exhibit 10.1


SETTLEMENT AGREEMENT AND MUTUAL RELEASE

           THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this "Agreement") is
executed effective as of October 12, 2005, by and among Teltronics, Inc., a
Delaware corporation (the "Company"), Tri-Link Technologies Inc., a corporation
organized under the laws of Canada ("Tri-Link"), and Hargan-Global Ventures
Inc., a corporation organized under the laws of Canada ("Hargan"). Tri-Link,
Hargan and the Company are sometimes collectively referred to herein as the
"Parties."

RECITALS

           WHEREAS, the Company and Tri-Link entered into an Agreement of
Purchase and Sale of Vortex Assets, dated as of October 31, 2002, as amended by
that certain Amendment No. 1 dated as of May 30, 2003 (collectively, the
"Purchase Agreement");

           WHEREAS, pursuant to the terms of the Purchase Agreement, Tri-Link
sold and transferred to the Company and the Company purchased and acquired
certain technology known as the Vortex technology, as described more fully in
the Purchase Agreement, in consideration for cash and delivery by the Company to
Tri-Link of its promissory note, dated June 4, 2003, in the original principal
amount of $2,250,000, as revised on October 31, 2003 (the "Original Note");

           WHEREAS, there is currently pending an arbitration proceeding, AAA
Case #50 T 1810013404 (the "Pending Arbitration Proceeding"), that involves
certain allegations by Tri-Link against the Company and by the Company against
Tri-Link ("Arbitration Claims");

           WHEREAS, there is currently pending a civil action in the United
States District Court for the Middle District of Florida, Tampa Division, Case
No: 8:04-cv-2652-T-26IGW (the "Pending Federal Action") that involve certain
allegations by the Company against Hargan ("Federal Claims");

           WHEREAS, one of the Federal Claims asserted by the Company in the
Pending Federal Action, is the breach by Hargan of its obligations to the
Company pursuant to the terms of an alleged Development Agreement, dated on or
about August 1, 2002, between the Company and Hargan (the "Development
Agreement");

           WHEREAS, each of the parties to the Pending Arbitration Proceeding
and Pending Federal Action have denied the Arbitration Claims and the Federal
Claims made against it and continues to deny any liability to the other party
for any of the Arbitration Claims, the Federal Claims or otherwise; and

           WHEREAS, in order to avoid the time and expense of litigation, the
Parties wish to compromise and settle all of the outstanding controversies
between and among the Parties related to the Pending Arbitration Proceeding and
Pending Federal Action, dismiss the Pending

 

--------------------------------------------------------------------------------

Arbitration Proceeding and the Pending Federal Action with prejudice and without
costs and enter into a mutual release, all on the terms set forth in this
Agreement.

           NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants, agreements and conditions
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.           PAYMENT; COMPANY COMMON STOCK CERTIFICATES; ORIGINAL NOTE.

          Simultaneously with the execution of this Agreement, the Company shall
deliver to Tri-Link (a) an original promissory note, dated of even date
herewith, executed by the Company for the benefit of Tri-Link, as payee, in the
principal amount of $750,000 (the "New Note"), (b) $250,000 by wire transfer to
an account previously designated in writing by the Tri-Link to the Company, (c)
$750,000 currently held by Orion Bank, pursuant to the terms of that certain
Irrevocable Standby Letter of Credit, dated February 4, 2005, Letter of Credit
Number: 05-03, issued by Orion Bank in favor of Tri-Link for the account of the
Company (the "Letter of Credit"), by wire transfer to an account previously
designated in writing by the Tri-Link to the Company, (d) a stock certificate
representing 450,000 shares of common stock, $.001 par value, of the Company
("Common Stock") issued by the Company to Tri-Link (the "First Certificate") and
(e) a stock certificate representing 300,000 shares of Common Stock issued by
the Company to Tri-Link (the "Second Certificate"). Simultaneously with the
execution of this Agreement, Tri-Link shall deliver to the Company the Original
Note for cancellation.

          Tri-Link acknowledges and understands that the issuance of the shares
of Common Stock represented by the First Certificate and Second Certificate have
not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), and were sold to Tri-Link pursuant to an exemption from
registration contained in the Securities Act.

          Tri-Link consents and agrees to the imprinting of the following legend
on the First Certificate and Second Certificate.

> THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
> COMMISSION NOR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
> EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
> "SECURITIES ACT"), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD, EXCEPT
> PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
> PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS,
> CONFIRMED BY AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY.

          For purposes of calculating any applicable holding period pursuant to
the provisions of Rule 144 promulgated under the Securities Act, the Company and
Tri-Link, acknowledge and

2

--------------------------------------------------------------------------------

agree that, the full purchase price or other consideration relating to the
shares of Common Stock represented by the First Certificate and Second
Certificate was paid by Tri-Link to the Company no later than December 1, 2003
and March 12, 2004, respectively.

          In connection with the Company's issuance to Tri-Link of the 750,000
shares of restricted Common Stock of the Company represented by the First
Certificate and the Second Certificate (collectively, the "Restricted
Securities"), Tri-Link represents and warrants as follows:

          (a)      investment and not with a view to the distribution thereof or
with any present intention of distributing or selling the Restricted Securities
in violation of the Securities Act.



          (b)      The Restricted Securities have not been registered under the
Securities Act.



          (c)       Unless the Restricted Securities are registered under the
Securities Act, or an exemption from registration is available and the
availability of such exemption is confirmed by an opinion of legal counsel
reasonably satisfactory in form and substance to the Company and/or legal
counsel for the Company, the Restricted Securities may not be transferred.



          (d)       Tri-Link may be required (and is able) to bear the economic
risk of the investment until the Restricted Securities are registered or an
exemption from registration is available. Tri-Link acknowledges and agrees that
the restrictive securities legend set forth on the First Certificate and Second
Certificate cannot be removed, except in accordance with Rule 144 promulgated
under the Securities Act.

          The Company agrees to cooperate fully and promptly, and use its best
efforts to cause its transfer agent to cooperate fully and promptly, in any
transfer in accordance with the Securities Act of shares of Common Stock
beneficially owned by Tri-Link, including, without limitation, removing any
restrictive securities legend from any certificates representing such shares as
permitted by the Securities Act and any applicable state and/or provincial laws,
rules and regulations. The Company acknowledges and agrees that the law firm of
Greenberg Traurig, LLP is reasonably acceptable to the Company for the purpose
of issuing legal opinions in connection with any such transfer or the removal of
any restrictive securities legend.

2.          MUTUAL RELEASES.

          2.1.      Releases by the Company.   The Company, on behalf of itself
and its officers, directors and employees solely in their capacity as officers,
directors and employees of the Company and on behalf of their respective
successors and assigns (collectively, the "Company Releasing Parties") does
hereby irrevocably remise, release and forever discharge and shall hold harmless
and indemnify (if any other person or entity files a claim by, on behalf of, or
through any Company Releasing Party), Tri-Link and Hargan and their respective
officers, directors, shareholders, agents, legal counsel, accountants, service
providers, employees, successors and assigns (collectively, the "Tri-Link and
Hargan Released Parties") from any and all costs

3

--------------------------------------------------------------------------------

(including costs of suit, attorney's fees and expenses), expenses, monies due or
owing, suits, debts, obligations, claims, damages, demands, liabilities, actions
and causes of action of every kind and character, known by the Company Releasing
Parties as of the effective date hereof, whether contingent or absolute, which
any Company Releasing Party has had or now has against any of the Tri-Link and
Hargan Released Parties, accruing by reason of any cause, matter or thing
whatsoever from the beginning of time to the effective date hereof, including
specifically but not exclusively any matter, cause or thing arising out of or
related to the Pending Arbitration Proceeding, the Pending Federal Action, the
Purchase Agreement, the Development Agreement and the Original Note.

          2.2.      Releases by Tri-Link and Hargan.   Tri-Link and Hargan, on
behalf of themselves and their respective officers, directors and employees
solely in their capacity as officers, directors and employees of Tri-Link and
Hargan and on behalf of their respective successors and assigns (collectively,
the "Tri-Link and Hargan Releasing Parties") do each hereby irrevocably remise,
release, acquit and forever discharge and shall hold harmless and indemnify (if
any other person or entity makes a claim by, on behalf of, or through any
Tri-Link and Hargan Releasing Party), the Company and its officers, directors,
shareholders, agents, legal counsel, accountants, service providers, employees,
successors and assigns (collectively, the "Company Released Parties") from any
and all costs (including costs of suit, attorney's fees and expenses), expenses,
monies due or owing, suits, debts, obligations, claims, damages, demands,
liabilities, actions and causes of action of every kind and character, known by
the Tri-Link and Hargan Releasing Parties as of the effective date hereof,
whether contingent or absolute, which any Tri-Link and Hargan Releasing Party
has had or now has against any of the Company Released Parties accruing by
reason of any cause, matter or thing whatsoever from the beginning of time to
the effective date hereof including specifically but not exclusively any matter,
cause or thing arising out of or related to: (i) the Pending Arbitration
Proceeding, the Pending Federal Action, the Purchase Agreement, the Development
Agreement and the Original Note; (ii) any alleged violation of any federal,
state or provincial securities laws; and (iii) alleged breach of any claimed
fiduciary duty under any federal, state or provincial securities law or any
other law, rule or regulation.

          2.3.      Miscellaneous Provisions Related to the Releases.

          (a)      Claims released pursuant to the releases in this Section 2
include but are not limited to claims based on or arising out of fraud,
negligence, gross negligence, libel, slander or other tortious act on the part
of any person or entity being released pursuant hereto.



          (b)      It is the specific intent and purpose of this instrument to
be a full, final and complete, remise, release, discharge, compromise,
settlement, accord and satisfaction of any and all claims or causes of action of
every kind and character asserted or that could have been asserted in the
Pending Arbitration Proceeding and Pending Federal Action.



          (c)      Each of the Company, Tri-Link and Hargan acknowledges that it
may hereafter discover facts different from, or in addition to, those which it
now believes to be true with respect to any and all of the liabilities, claims,
causes of action, damages, costs or demands herein released.

4

--------------------------------------------------------------------------------

          (d)      Each of the Company, Tri-Link and Hargan acknowledges that it
is fully informed and aware of its rights to receive independent legal advice
regarding the advisability of entering into this release and has received
independent legal advice from its attorney with regard to the advisability of
executing this release. Each of the Company, Tri-Link and Hargan further
acknowledges that it has made an investigation of the facts pertaining to this
release as it has deemed necessary, and, further, acknowledges that it has not
relied upon any statement or representation of any of the other Parties.



          (e)      Each of the Company, Tri-Link and Hargan acknowledge and
agree that in executing this Agreement and the other documents delivered under
this Agreement, they do not rely and have not relied upon any representation,
warranty or statement made by any other Party or any of its agents,
representatives or attorneys with regard to the subject matter, basis or affect
of this Agreement and any of the other documents delivered under this Agreement
or otherwise.



          (f)      Notwithstanding anything in this Agreement to the contrary,
no Party is released from such Party's covenants, obligations, representations,
warranties and agreements to the extent set forth in, or the party's rights
related to, (i) this Agreement and (ii) the New Note.

3.           REPRESENTATIONS AND WARRANTIES.

          3.1.      Representations and Warranties of the Company.   The Company
hereby represents and warrants to Tri-Link and Hargan as follows:

          (a)      Corporate Power.   The Company has the requisite corporate
power and authority to enter into this Agreement and the New Note and consummate
the transactions contemplated hereby.



          (b)      Authority.   This Agreement, the New Note and the
transactions contemplated hereby have been authorized by all necessary corporate
action of the Company and is a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms.



          (c)      No Defaults.   The execution, delivery and performance of
this Agreement, the New Note and the consummation of the transactions
contemplated hereby, do not and will not constitute a breach or violation of, or
a default under, the Company's articles of incorporation or bylaws.



          (d)      No Assignment.   The Company has not assigned, sold,
transferred or hypothecated any of the Arbitration Claims or Federal Claims or
any rights under the Purchase Agreement or the Development Agreement.

          3.2.      Representations and Warranties of Tri-Link.   Tri-Link
hereby represents and warrants to the Company as follows:

5

--------------------------------------------------------------------------------

          (a)      Corporate Power. Tri-Link has the requisite corporate power
and authority to enter into this Agreement and consummate the transactions
contemplated hereby.



          (b)      Authority. This Agreement and the transactions contemplated
hereby have been authorized by all necessary corporate action of Tri-Link and is
a valid and binding agreement of Tri-Link enforceable against Tri-Link in
accordance with its terms.



          (c)      No Defaults.   The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby, do
not and will not constitute a breach or violation of, or a default under,
Tri-Link's articles of incorporation or bylaws.



          (d)      No Assignment.   Tri-Link has not assigned, sold, transferred
or hypothecated any of the Arbitration Claims or any rights under the Purchase
Agreement or the Original Note (except to the extent that any assignment was
subsequently reassigned to Tri-Link and Tri-Link is now the sole beneficial
owner of Original Note).

          3.3.      Representations and Warranties of Hargan.   Hargan hereby
represents and warrants to the Company as follows:

          (a)      Corporate Power.   Hargan has the requisite corporate power
and authority to enter into this Agreement and consummate the transactions
contemplated hereby.



          (b)      Authority.   This Agreement and the transactions contemplated
hereby have been authorized by all necessary corporate action of Hargan and is a
valid and binding agreement of Hargan enforceable against Hargan in accordance
with its terms.



          (c)      No Defaults.   The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby, do
not and will not constitute a breach or violation of, or a default under,
Hargan's articles of incorporation or bylaws.



          (d)      No Assignment.   Hargan has not assigned, sold, transferred
or hypothecated any of the Federal Claims or any rights under the Development
Agreement.

4.      DISMISSAL WITH PREJUDICE OF PENDING ARBITRATION PROCEEDING.

          Contemporaneously with the execution of this Agreement, the Company
and Tri-Link shall notify the arbitration panel responsible for the Pending
Arbitration Proceeding (the "Panel") (a) that this Agreement has been reached
between the Company and Tri-Link, (b) instructing the Panel to deliver an
original and two copies of a written notice to Orion Bank, pursuant to the terms
of the Letter of Credit instructing Orion Bank to deliver all of the funds (the
"Funds") held pursuant to the terms of the Letter of Credit to Tri-Link, (c)
instructing the Panel to deliver an original of a written notice to Katten
Muchin Davis Rosenman (the "Escrow Agent"), pursuant to the terms of that
certain Arbitration Escrow Agreement, dated February 1, 2005, between the
Company and the Escrow Agent, instructing the Escrow Agent to deliver the Source
Code (as

6

--------------------------------------------------------------------------------

defined in the Arbitration Escrow Agreement) to the Company, and (d) instructing
the Panel to terminate with prejudice the Pending Arbitration Proceeding. With
respect to the Pending Arbitration Proceeding, the Company and Tri-Link shall
each take all actions necessary or appropriate to cause the Panel to deliver the
Funds to Tri-Link and the Source Code to the Company and to cause the Panel to
dismiss the Pending Arbitration Proceeding with prejudice and without costs to
the other.

5.      DISMISSAL WITH PREJUDICE OF PENDING FEDERAL ACTION.

          Contemporaneously with the execution of this Agreement, the Company
and Hargan shall notify the United States District Court of the of the Middle
District of Florida, Tampa Division (the "Court") that this Agreement has been
reached between the Company and Hargan. With respect to the Pending Federal
Action, the Company and Hargan shall each (a) take all necessary actions to
ensure that the Court removes the action from the non-jury trial docket, without
prejudice and without costs to the other; (b) refrain from initiating any
discovery, including, without limitation, the taking of depositions, from the
date of execution of this Agreement through the date of entry of an Order
approving this Agreement; and (c) file a Joint Motion for Approval of the
Settlement Agreement and an Order dismissing all claims, counterclaims and third
party claims with prejudice and without costs to the other, with a reservation
of jurisdiction to enforce the terms of this Agreement and the New Note.

          At the time this Agreement is approved by the Court, all claims,
cross-claims and counterclaims asserted by the Company or Hargan in the Pending
Federal Action shall be dismissed with prejudice and without costs to the other.

6.      NON-DISPARAGEMENT.

          Tri-Link and Hargan each hereby agrees not to make (including orally,
in writing or utilizing the Internet) any disparaging or negative comment to any
other person or entity regarding (i) the Company or its directors, officers,
employees, affiliates, legal counsel and accountants or (ii) the circumstances
surrounding this Agreement. The Company hereby agrees not to make (including
orally, in writing or utilizing the Internet) any disparaging or negative
comment to any other person or entity regarding (i) Tri-Link or Hargan or their
respective directors, officers, employees, affiliates, legal counsel and
accountants or (ii) the circumstances surrounding this Agreement.




7

--------------------------------------------------------------------------------

7.      COVENANTS.

          7.1.      Control.   Tri-Link and Hargan, on behalf of themselves and
their officers, directors and employees solely in their capacities as officers,
directors and employees and on behalf of their respective successors and
assigns, agree for a period of ten years from the effective date of this
Agreement, not to and not assist or encourage any other person to, directly or
indirectly, (a) exercise, assert, claim, acquire or seek to acquire control of
Teltronics, or (b) seek or propose to influence control of Teltronics's board of
directors, management or policies. Notwithstanding the foregoing, Tri-Link and
Hargan and their respective successors and assigns shall have the right to vote
any securities now owned or hereafter acquired by them, so long as Tri-Link,
Hargan and their respective successors and assigns have complied with the
agreements contained in this Section.

          7.2.      Preemptive Right.   If the Company desires to issue or sell
(a "Transaction") any of its securities (except (i) to its employees who are not
officers or directors, (ii) to its employees who are officers and/or directors
under the Company's existing savings plan and (iii) to its employees who are
officers and/or directors pursuant to the exercise of stock options granted or
that may be granted under the current terms of the Company's existing stock
option plan), including the issuance or sale of any option or warrant or any
indebtedness convertible into any equity securities of the Company (the "Offered
Securities"), the Company must comply with the provisions of this Section prior
to consummating any Transaction of any Offered Securities. In connection with
any issuance of sale of Offered Securities, the Company agrees to submit to
Tri-Link a written offer (the "Offer") to sell, on the same terms and
conditions, including price, a portion of the Offered Securities, so that the
percentage of ownership and voting rights of Tri-Link in the Company's
securities immediately before the consummation of the Transaction will be the
same as immediately following the consummation of the Transaction ("Tri-Link's
Portion"). The Offer shall disclose the price, the number of Offered Securities,
the rights, benefits, terms and other provisions of the Offered Securities and
any other the terms and conditions of the Transaction. Tri-Link shall have the
irrevocable and exclusive option, but not the obligation (the "Option"), to
purchase all or a portion of Tri-Link's Portion of the total number of Offered
Securities in the Transaction. The Option shall be exercisable by Tri-Link by
giving notice of such exercise (the "Exercise Notice") to the Company within ten
business days following receipt of the Offer. The Exercise Notice shall, when
taken in conjunction with the Offer, be deemed to constitute a valid, legally
binding and enforceable agreement for the sale and purchase of such securities.
Failure by Tri-Link to exercise the Option or to give an Exercise Notice shall
be deemed an election by Tri-Link not to exercise the Option and if Tri-Link
does not exercise the Option then the Company may sell the Offered Securities at
any time during the ensuing 60 days in strict conformity with the terms set
forth in the Offer. Any such sale shall be at a price and upon other terms and
conditions, if any, not more favorable to the purchaser of the Offered
Securities than those specified in the Offer. If at the end of such 60-day
period the Company has not sold the Offered Securities, all restrictions on the
sale or transfer of the Offered Securities set forth in this Section shall again
be in effect. Notwithstanding anything in this Section to the contrary, Tri-Link
shall not have the Option with respect to any given Transaction to purchase any
of the Offered Securities, if the lead underwriter or bona fide third party
placement agent retained by the Company in connection with the offering of the
Offered Securities reasonably determines in writing prior to the commencement of
such offering that the

8

--------------------------------------------------------------------------------

exercise of the Option by Tri-Link would materially and adversely affect the
offering of the Offered Securities.

          7.3      Affiliated Transactions.   The Company shall not issue or
sell any shares of its Common Stock or other equity securities to any affiliate
(as such term is defined in the federal securities laws) of the Company, except
at a price at least equal to the then fair market value of such shares of its
Common Stock or other equity securities.

          7.4      No Claims Covenant.   Tri-Link and Hargan on behalf of
themselves and their respective officers, directors and employees solely in
their capacities as officers, directors and employees and on behalf of
Tri-Link's and Hargan's respective successors and assigns shall not directly or
indirectly initiate, file, direct, support, participate in, or facilitate any
complaint, claim, litigation, action, suit or proceeding by or on behalf of any
party, individually, derivatively or as representative of any other person(s) or
entity, against the Company and/or any of its officers, directors, shareholders,
subsidiaries, partners, co-venturers and/or their respective affiliates:

          (a)      Alleging any violation of any federal, state or provincial
securities law that occurred prior to the date of this Agreement;

          (b)      Alleging breach of any claimed duty under any federal, state
or provincial securities law or any law, rule or regulation related to or
arising out of any activity or transaction that were entered into prior to the
date of this Agreement; and

          (c)      Contesting, complaining or otherwise asserting any objection
to the validity of the issuance and/or exercise of the rights, powers,
privileges and other terms under any and all securities of the Company
outstanding as of the date of this Agreement, or alleging that any securities of
the Company outstanding as of the date of this Agreement were not authorized or
in any way not enforceable in accordance with their respective terms.

Nothing in this Section 7.4 shall preclude Tri-Link and Hargan and their
respective officers, directors and employees from providing any testimony or
evidence in connection with any complaint, claim, litigation, action, suit or
proceeding institued by or on behalf of any party to the extent that any of them
are compelled do so by any subpeona, order or applicable law.

          7.5      Series B Preferred Stock.   The Parties acknowledge and agree
that the agreements and releases set forth in this Agreement do not in any
manner whatsoever expand, limit or modify any rights or obligations relating to
the Company's outstanding shares of Series B Preferred Stock.



9

--------------------------------------------------------------------------------

8.           MISCELLANEOUS.

          8.1.      Non-Admission of Liability.   Neither this Agreement nor
anything contained herein shall constitute or is to be construed as an admission
by any of the Parties as evidence of any liability, wrongdoing or unlawful
conduct.

          8.2.      No Assignment.   Except as provided herein, the Parties
hereby represent and warrant to each other that they have not made any sale,
assignment, transfer, conveyance or other disposition of any of their actual or
potential claims, actions, cross-claims, counterclaims, defenses and causes of
action against each other and that they are authorized to execute, deliver and
perform under this Agreement.

          8.3.      Survival of Representations and Warranties.   All
representations and warranties contained herein or made in writing by any Party
in connection herewith will survive the execution and delivery of this Agreement
indefinitely.

          8.4.      Time is of the Essence.   Time is of the essence.

          8.5.      Venue.   Sole and exclusive venue for enforcement of this
Agreement and any subsequent court proceedings thereon or relating thereto shall
be in the federal and state trial courts located in Hillsborough County,
Florida.

          8.6.      Waiver.   The failure of any Party to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but the Parties hereto shall have the
right to declare any such default at any time. No waiver by any party of a
default by another party shall be implied, and no express waiver by any party
shall affect any default other than the default specified in such waiver and
then only for the time and extension stated therein. No waiver of any term,
provision, condition or covenant of this Agreement by any party shall be deemed
to imply or constitute a further waiver by any party of any other term,
provision, condition or covenant of this Agreement. Notwithstanding any
applicable law, the terms of this Section and the other provisions of this
Agreement may not be waived by any prior, contemporaneous, concurrent, or
subsequent course of dealing, course of conduct or trade practice.

          8.7.      Arms-Length Agreement.   The parties hereto mutually
acknowledge and agree that this Agreement and the matters memorialized herein
have been fully negotiated with the assistance of counsel at arms-length. The
parties further stipulate and agree that (a) the choice of law, venue and
jurisdiction clauses contained in this Agreement are reasonable, (b) neither
party had overwhelming bargaining power and (c) all parties were represented by
counsel of their choice and were fully advised concerning this Agreement.

          8.8.      Entire Agreement.   The parties are not relying upon any
prior, contemporaneous, or concurrent oral, tacit, or written representation,
statement, letter agreement, understanding, side-deal, inducement, warranty, or
utterance as an inducement to enter into this Agreement. This written Agreement
constitutes the entire understanding of the parties with respect to the matters
contained herein and all oral, tacit, or written representations, side-deals,
conversations, inducements, understandings, warranties, utterances or agreements
made prior to,

10

--------------------------------------------------------------------------------

contemporaneously with, and/or concurrently with the execution and delivery of
this Agreement are merged into this written document and are of no further force
and effect.

          8.9.      Modifications.   No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing
and signed by all Parties to this Agreement. Notwithstanding any applicable law,
the terms of this Section and all other provisions of this Agreement may not be
waived by any prior, contemporaneous, concurrent, or subsequent course of
dealing, course of conduct, trade practice, or attempted modification.

          8.10.      Successors and Parties In Interest.   This Agreement is
binding upon all parties and, as applicable, its or his officers, directors,
shareholders, affiliates, parent companies, subsidiaries, related entities,
employees, representatives, legal representatives, assigns, transferees,
predecessors, heirs, partners, principals, attorneys and agents.

          8.11.      Construction.   This Agreement was negotiated and prepared
jointly by the Parties hereto and their respective legal counsel. The provisions
of this Agreement shall be construed according to their fair meaning and neither
for nor against any party hereto irrespective of which Party caused such
provisions to be drafted. The headings in this Agreement are only for
convenience and cannot be used in interpretation.

          8.12.      Attorneys' Fees.   In any proceeding to enforce or
concerning this Agreement, in addition to any other relief that the prevailing
Party may be entitled to, the prevailing Party shall be entitled to recover its
attorneys' fees and costs incurred at the trial and appellate levels, including,
without limitation, any attorneys' fees and costs incurred in litigating the
entitlement to and amount of such attorneys' fees and costs.

          8.13.      Choice of Law.    This Agreement shall be construed in
accordance with the laws of the State of Florida, and any dispute arising out
of, connected with, related to, or incidental to the relationship between the
parties in connection with this Agreement, whether arising in tort, contract,
equity, or otherwise, shall be resolved in accordance with the internal laws (as
opposed to the conflicts of laws provisions) and decisions of the State of
Florida.

          8.14.      Consent to Jurisdiction.   The Parties hereby irrevocably:

                      (a)      consent to any suit, action or proceeding with
respect to this Agreement being brought in the state and federal courts of
competent jurisdiction located in Hillsborough County, Florida.

                      (b)      waive to the fullest extent permitted by law
governing this Agreement any objection that it or they may have now or hereafter
to the laying of the venue of any such suit, action or proceeding under
paragraph (a) above in any such court and any claim that any such suit, action
or proceeding under paragraph (a) above has been brought in an inconvenient
forum;

                      (c)      acknowledge the competence of any such court,
submit to the jurisdiction of any such court in any such suit, action or
proceeding and agree that the final non-appealable judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
it or they and may be enforced in the courts of the jurisdiction in which its or
their

11

--------------------------------------------------------------------------------

principal office or residence is located, subject to any provision of the law of
such jurisdiction of general applicability relating to enforcement proceedings,
a certified or exemplified copy of which shall be conclusive evidence of the
fact and of the nature of its obligation, provided that service of process is
effected upon such person in the manner specified below or as otherwise
permitted by law; and

                     (d)      waive immunity (to the extent that it or they has
or have or hereafter may acquire any immunity from jurisdiction of any such
court or from any legal process therein) to the fullest extent permitted by law
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that (i) it or they is or are not
personally subject to the jurisdiction of the above named court, (ii) it or they
is or are immune from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, or otherwise) with
respect to it or they or its or their property or (iii) this Agreement or the
subject matter hereof may not be enforced in or by such courts.

          8.15.      Severability.    Wherever possible, each portion of this
Agreement shall be interpreted in such a manner as to be valid, effective and
enforceable under the applicable law. If any portion of this Agreement is held
to be invalid, illegal, against public policy, or unethical by a court of
competent jurisdiction or other regulatory or administrative authority, under
the terms hereof, such provision shall be severed therefrom and such invalidity
shall not affect any other portion of this Agreement, the balance of which shall
remain in, and have its intended, full force and effect.

          8.16.      Notices.   All notices permitted under this Agreement shall
be sent:

  For the
Company: Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243
Facsimile: (941) 751-7724     With a copy to: Blair & Roach, LLP
2645 Sheridan Drive
Tonawanda, New York 14150
Attention: John N. Blair, Esq.
Facsimile: 716-834-9197     For Tri-Link: Tri-Link Technologies Inc.
5th Floor
1199 West Hastings
Vancouver, British Columbia V6E 3T5 Canada
Attention: Sam Ifergan, President
Facsimile: 416-603-0800     With a copy to: Greenberg Traurig, LLP
13155 Noel Road, Suite 600
Dallas, Texas 75240
Attention: Phillip J. Kushner, Esq.



12

--------------------------------------------------------------------------------

    Facsimile: 972-628-4603

and

Greenberg Traurig, P.A.
450 South Orange Avenue, Suite 650
Orlando, Florida 32801
Attention: David Oliver, Esq. Facsimile: 407-841-1295     For Hargan:
Hargan-Global Ventures, Inc.
19 Lowther Avenue
Toronto, Ontario M5R 1C5 Canada
Attention: Sam Ifergan, President
Facsimile: 416-603-0800     With a copy to: Greenberg Traurig, LLP
13155 Noel Road, Suite 600
Dallas, Texas 75240
Attention: Phillip J. Kushner, Esq.
Facsimile: 972-628-4603

and

Greenberg Traurig, P.A.
450 South Orange Avenue, Suite 650
Orlando, Florida 32801
Attention: David Oliver, Esq.
Facsimile: 407-841-1295


or such other addresses which the Parties may designate in writing from time to
time.

          8.17.      Counterparts.   If the Parties deem it expedient, this
Agreement may be executed in counterparts, with each counterpart being of equal
dignity.

          8.18.      Further Documents.   In the event that further documents
are required or permitted to be executed in order to effectuate the purposes of
this Agreement, then each of the Parties hereby covenant and agree that they
shall execute such documents within three business days of receipt of such
request, together with a copy of the proposed documents.

13

--------------------------------------------------------------------------------

          8.19.      Mutual Signature.   The Parties expressly acknowledge and
agree that this Agreement is not binding on any Party unless and until it has
been signed by all Parties in the spaces provided below or in counterparts and
unless and until payment has been made as contemplated hereunder.

          8.20.      Legality.   The parties represent, warrant and covenant
that they know of no reason why this Agreement is in violation of any federal,
state, or local statute, regulation, rule or ordinance.

          8.21.      Jury Trial.   AS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT, THE PARTIES HEREBY WAIVE ANY RIGHT TO A JURY TRIAL OR TO HAVE A JURY
PARTICIPATE IN RESOLVING A DISPUTE, WHETHER SOUNDING IN TORT, CONTRACT, EQUITY,
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THIS
AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
and Mutual Release on the date first set forth above.


TELTRONICS, INC.


By: /S/  EWEN R. CAMERON
——————————————
Ewen Cameron, President



TRI-LINK TECHNOLOGIES INC.


By: /S/  SAM IFERGAN
——————————————
Sam Ifergan, President



HARGAN-GLOBAL VENTURES, INC.,


By: /S/  SAM IFERGAN
——————————————
Sam Ifergan, President





14

--------------------------------------------------------------------------------